Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 1 of 23 PageID #: 1




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 HUGO MENDEZ CHANTES and SILVERIO
 MENDEZ CHANTES, individually and on
 behalf of others similarly situated,
                                                                    COMPLAINT
                                    Plaintiffs,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 R & D DELICATESSEN CORP. (D/B/A
 CYPRIANA CAFE PIZZERIA), JYCH, INC.                                  ECF Case
 (D/B/A CYPRIANA CAFE PIZZERIA),
 YOUNSUN YI (aka JENNY), CHANG SONG
 YI (aka JAY), JOUNG HEE YO (aka
 JENNY), and UN CHIL YO (aka BRUCE),

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Hugo Mendez Chantes and Silverio Mendez Chantes, individually and on behalf

of others similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael

Faillace & Associates, P.C., upon their knowledge and belief, and as against R & D Delicatessen

Corp. (d/b/a Cypriana Cafe Pizzeria), JYCH, Inc. (d/b/a Cypriana Cafe Pizzeria), (“Defendant

Corporations”), Younsun Yi (aka Jenny), Chang Song Yi (aka Jay), Joung Hee Yo (aka Jenny),

and Un Chil Yo (aka Bruce), (“Individual Defendants”), (collectively, “Defendants”), allege as

follows:
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 2 of 23 PageID #: 2




                                        NATURE OF ACTION

        1.      Plaintiffs are former employees of Defendants R & D Delicatessen Corp. (d/b/a

Cypriana Cafe Pizzeria), JYCH, Inc. (d/b/a Cypriana Cafe Pizzeria), Younsun Yi (aka Jenny),

Chang Song Yi (aka Jay), Joung Hee Yo (aka Jenny), and Un Chil Yo (aka Bruce).

        2.      Defendants own(ed), operate(d), or control(led) a Pizzeria and Cafe, located at 4702

37th St, Queens, NY 11101 under the name “Cypriana Cafe Pizzeria.”

        3.      Upon information and belief, individual Defendants Younsun Yi (aka Jenny), Chang

Song Yi (aka Jay), Joung Hee Yo (aka Jenny), and Un Chil Yo (aka Bruce), serve or served as

owners, managers, principals, or agents of Defendant Corporations and, through these corporate

entities, operate or operated the restaurant as a joint or unified enterprise.

        4.      Plaintiffs were employed as food preparers, cooks, and dishwashers at the restaurant

located at 4702 37th St, Queens, NY 11101.

        5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        8.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        9.      At all times relevant to this Complaint, Defendants maintained a policy and practice



                                                    -2-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 3 of 23 PageID #: 3




of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        10.         Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        11.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        12.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        13.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria and cafe located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES



                                                      -3-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 4 of 23 PageID #: 4




                                                 Plaintiffs

         14.   Plaintiff Hugo Mendez Chantes (“Plaintiff Mendez” or “Mr. Mendez”) is an adult

individual residing in Queens County, New York.

         15.   Plaintiff Mendez was employed by Defendants at Cafe Pizzeria from approximately

2007 until on or about August 10, 2018.

         16.   Plaintiff Silverio Mendez Chantes (“Plaintiff Silverio” or “Mr. Silverio”) is an adult

individual residing in Queens County, New York.

         17.   Plaintiff Silverio was employed by Defendants at Cypriana Cafe Pizzeria from

approximately 2012 until on or about September 28, 2019.

                                             Defendants

         18.   At all relevant times, Defendants owned, operated, or controlled a Pizzeria and Cafe,

located at 4702 37th St, Queens, NY 11101 under the name “Cypriana Cafe Pizzeria.”

         19.   Upon information and belief, R & D Delicatessen Corp. (d/b/a Cypriana Cafe

Pizzeria) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 4702 37th St, Queens,

NY 11101.

         20.   Upon information and belief, JYCH, Inc.        (d/b/a Cypriana Cafe Pizzeria) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 4702 37th St, Queens, NY

11101.

         21.   Defendant Younsun Yi (aka Jenny), is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Younsun Yi (aka

Jenny) is sued individually in her capacity as owner, officer and/or agent of Defendant Corporations.



                                                 -4-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 5 of 23 PageID #: 5




Defendant Younsun Yi (aka Jenny) possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. She determines the wages and compensation of the employees of Defendants,

including Plaintiffs, establishes the schedules of the employees, maintains employee records, and

has the authority to hire and fire employees.

       22.     Defendant Chang Song Yi (aka Jay) is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Chang Song Yi (aka

Jay) is sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Chang Song Yi (aka Jay) possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       23.     Defendant Joung Hee Yo (aka Jenny) is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Joung Hee Yo (aka

Jenny) is sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Joung Hee Yo (aka Jenny) possesses operational control over Defendant Corporations,

an ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       24.     Defendant Un Chil Yo (aka Bruce) is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Un Chil Yo (aka Bruce)



                                                  -5-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 6 of 23 PageID #: 6




is sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Un Chil Yo (aka Bruce) possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.



                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate a Pizzeria and Cafe located in the Long Island City section of

Queens in New York City.

       26.     Individual Defendants, Younsun Yi (aka Jenny), Chang Song Yi (aka Jay), Joung

Hee Yo (aka Jenny), and Un Chil Yo (aka Bruce), possess operational control over Defendant

Corporations, possess ownership interests in Defendant Corporations, and control significant

functions of Defendant Corporations.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       29.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.



                                                  -6-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 7 of 23 PageID #: 7




       30.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       31.     Upon information and belief, Individual Defendants Younsun Yi (aka Jenny), Chang

Song Yi (aka Jay), Joung Hee Yo (aka Jenny), and Un Chil Yo (aka Bruce) operate(d) Defendant

Corporations as either alter egos of themselves and/or fail(ed) to operate Defendant Corporations as

entities legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       32.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled




                                                  -7-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 8 of 23 PageID #: 8




the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          33.   In each year from 2014 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          34.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

          35.   Plaintiffs are former employees of Defendants who were employed as food preparers,

cooks, and dishwashers.

          36.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                    Plaintiff Hugo Mendez Chantes

          37.   Plaintiff Mendez was employed by Defendants from approximately 2007 until on or

about August 10, 2018.

          38.   Defendants employed Plaintiff Mendez as a cook and food preparer.

          39.   Plaintiff Mendez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          40.   Plaintiff Mendez’s work duties required neither discretion nor independent judgment.

          41.   Throughout his employment with Defendants, Plaintiff Mendez regularly worked in

excess of 40 hours per week.




                                                   -8-
 Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 9 of 23 PageID #: 9




       42.     From approximately September 2014 until on or about August 10, 2018, Plaintiff

Mendez worked as a cook and food preparer from approximately 6:00 a.m. until on or about 5:00

p.m., Mondays through Fridays (typically 55 hours per week).

       43.     Throughout his employment, Defendants paid Plaintiff Mendez his wages in cash.

       44.     From approximately September 2014 until on or about March 2016, Defendants paid

Plaintiff Mendez a fixed salary of $520 per week.

       45.     From approximately March 2016 until on or about January 2017, Defendants paid

Plaintiff Mendez a fixed salary of $580 per week.

       46.     From approximately January 2017 until on or about January 2018, Defendants paid

Plaintiff Mendez a fixed salary of $600 per week.

       47.     From approximately January 2018 until on or about August 10, 2018, Defendants

paid Plaintiff Mendez a fixed salary of $620 per week.

       48.     Plaintiff Mendez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Mendez regarding overtime and wages under the FLSA and NYLL.

       50.     Defendants did not provide Plaintiff Mendez an accurate statement of wages, as

required by NYLL 195(3).

      51.      Defendants did not give any notice to Plaintiff Mendez, in English and in Spanish

(Plaintiff Mendez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                  Plaintiff Silverio Mendez Chantes



                                                  -9-
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 10 of 23 PageID #: 10




       52.     Plaintiff Mendez was employed by Defendants from approximately 2012 until on or

about September 28, 2019.

       53.     Defendants employed Plaintiff Silverio as a dishwasher and a cook.

       54.     Plaintiff Silverio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       55.     Plaintiff Silverio’s work duties required neither discretion nor independent judgment.

       56.     Throughout his employment with Defendants, Plaintiff Silverio regularly worked in

excess of 40 hours per week.

       57.     From approximately September 2014 until on or about February 2016, Plaintiff

Silverio worked as a dishwasher from approximately 7:00 a.m. until on or about 5:00 p.m., Mondays

through Fridays (typically 50 hours per week).

       58.     From approximately March 2016 until on or about September 28, 2019, Plaintiff

Silverio worked as a cook from approximately 7:00 a.m. until on or about 5:00 p.m., Mondays

through Fridays (typically 50 hours per week).

       59.     Throughout his employment, Defendants paid Plaintiff Silverio his wages in cash.

       60.     From approximately September 2014 until on or about March 31, 2016, Defendants

paid Plaintiff Silverio $10.00 per hour.

       61.     From approximately April 1, 2016 until on or about November 30, 2016, Defendants

paid Plaintiff Silverio a fixed salary of $550 per week.

       62.     From approximately December 1, 2016 until on or about September 28, 2019,

Defendants paid Plaintiff Silverio a fixed salary of $650 per week.

       63.     Although Plaintiff Silverio was supposed to take a 30-minute meal break, defendants

constantly interrupted the break and required Plaintiff Silverio to work during the breaks.



                                                 - 10 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 11 of 23 PageID #: 11




       64.      Nevertheless, from approximately March 2019 until on or about September 2019,

Defendants deducted $90 from Plaintiff Silverio’s weekly paycheck for meal periods they did not

allow him to take and meals he never ate.

       65.      From approximately September 2014 until on or about July 2019, Plaintiff Silverio

was not required to keep track of his time, nor to his knowledge, did the Defendants utilize any time

tracking device such as punch cards, that accurately reflected his actual hours worked.

       66.      Defendants took improper and illegal deductions from Plaintiff Silverio’s wages;

specifically from approximately March 2019 until on or about September 2019, Defendants

deducted $90 dollars from Plaintiff Silverio's weekly wages for meal breaks he never took and meals

he never ate.

       67.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Silverio regarding overtime and wages under the FLSA and NYLL.

       68.      Defendants did not provide Plaintiff Silverio an accurate statement of wages, as

required by NYLL 195(3).

      69.       Defendants did not give any notice to Plaintiff Silverio, in English and in Spanish

(Plaintiff Silverio’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      70.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                  - 11 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 12 of 23 PageID #: 12




      71.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      72.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      73.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      74.      Defendants paid Plaintiffs their wages in cash.

      75.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      76.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      77.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      78.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      79.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that



                                                 - 12 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 13 of 23 PageID #: 13




payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      80.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      81.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      82.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a



                                                  - 13 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 14 of 23 PageID #: 14




one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      83.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      84.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      85.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      86.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      87.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       88.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      89.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      90.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                 - 14 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 15 of 23 PageID #: 15




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      91.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      92.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      93.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      94.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      95.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      96.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      97.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      98.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      99.      Plaintiffs were damaged in an amount to be determined at trial.




                                                 - 15 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 16 of 23 PageID #: 16




                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      100.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      101.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      102.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      103.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      104.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      105.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      106.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      107.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 16 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 17 of 23 PageID #: 17




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      108.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      109.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      110.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      111.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      112.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).




                                                  - 17 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 18 of 23 PageID #: 18




      113.       Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.


                                       EIGHTH CAUSE OF ACTION

                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                 OF THE NEW YORK LABOR LAW

       114.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

       115.      At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

       116.      Defendants made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants deducted $90 dollars from Plaintiff Silverio's weekly wages for meals and meal breaks

he never took.

       117.      The deductions made from Plaintiff’s wages were not authorized or required by law.

       118.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

       119.      Plaintiff Silverio was damaged in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)      Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                   - 18 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 19 of 23 PageID #: 19




 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

         (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

         (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;




                                                - 19 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 20 of 23 PageID #: 20




        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiffs;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

 taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiffs;

        (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

 shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

        (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                   - 20 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 21 of 23 PageID #: 21




 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        September 20, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiffs




                                                 - 21 -
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 22 of 23 PageID #: 22
Case 1:20-cv-04410-AMD-RLM Document 1 Filed 09/21/20 Page 23 of 23 PageID #: 23
